UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-26824 Tegal Corporation (Exact name of Registrant as specified in its Charter) Delaware 68-0370244 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 140 Second Street, Suite 318 Petaluma, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (707) 763-5600 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on which Registered Common Stock, $0.01 Par Value The NASDAQ Capital Market Securities Registered Pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file reports) and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec.229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based on the closing sale price of the common stock on September 30, 2011 (the last day of the second quarter) as reported on the NASDAQ Capital Market, was $3,124,293. As of June 14, 2012, 1,688,807 shares of the registrant’s common stock were outstanding.The number of shares outstanding reflects a 1-for-5 reverse stock split effected by the Registrant on June 15, 2011. DOCUMENTS INCORPORATED BY REFERENCE The Registrant intends to incorporate by reference the information required by Part III of this Annual Report on Form 10-K from the Registrant’s definitive proxy statement for its 2012 annual meeting of stockholders, provided that the Registrant understands that such definitive proxy statement must be filed with the Commission no later than July 29, 2012 (120 days after the end of the registrant’s fiscal year). 2 TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 1A. Risk Factors 9 Item 1B Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Mine Safety Disclosures 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issue Purchases of Equity Securities 13 Item 6. Selected Financial Data 14 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 7A. Quantitative and Qualitative Disclosure about Market Risk 23 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 46 Item 9A. Controls and Procedures 46 Item 9B. Other Information 47 PART III Item 10. Directors,Executive Officers and Corporate Governance 49 Item 11. Executive Compensation 49 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 49 Item 14. Principal Accountant Fees and Services 49 PART IV Item 15. Exhibits and Financial Statement Schedule 50 Signatures 52 3 Table of Contents PART I Item 1.Business Information contained or incorporated by reference in this report contains forward-looking statements.These forward-looking statements are based on current expectations and beliefs and involve numerous risks and uncertainties that could cause actual results to differ materially from expectations.These forward-looking statements should not be relied upon as predictions of future events as we cannot assure you that the events or circumstances reflected in these statements will be achieved or will occur.You can identify forward-looking statements by the use of forward-looking terminology such as “may,” “will,” “expect,” “anticipate,” “estimate” or “continue” or the negative thereof or other variations thereon or comparable terminology which constitutes projected financial information.These forward-looking statements are subject to risks, uncertainties and assumptions about Tegal Corporation including, but not limited to, industry conditions, economic conditions, acceptance of new technologies and market acceptance of Tegal Corporation’s future products and services, if any.For a discussion of the factors that could cause actual results to differ materially from the forward-looking statements, see the “Part Item 1A—Risk Factors” and the “Liquidity and Capital Resources” section set forth in “Part II, Item 7—Management’s Discussion and Analysis of Financial Condition and Results of Operations,” beginning on page 14 and such other risks and uncertainties as set forth below in this report or detailed in our other SEC reports and filings. We assume no obligation to update forward-looking statements. All dollar amounts are in thousands unless specified otherwise.All share amounts and prices give effect to the 1-for-5 reverse stock split effected by the Company on June 15, 2011. The Company Tegal Corporation, a Delaware corporation (“Tegal”, the “Company” or “we”, “us”, and “our”), was formed in December 1989 to acquire the operations of the former Tegal Corporation, a division of Motorola, Inc.Our predecessor company was founded in 1972 and acquired by Motorola, Inc. in 1978. We completed our initial public offering in October 1995. Until recently, Tegal designed, manufactured, marketed and serviced specialized plasma etch systems used primarily in the production of micro-electrical mechanical systems (“MEMS”) devices, such as sensors, accelerometers and power devices.The Company’s Deep Reactive Ion Etch (“DRIE”) systems were also employed in certain sophisticated manufacturing techniques, involving 3-D interconnect structures formed by intricate silicon etching, also known as Deep Silicon Etch (“DSE”) for so-called Through Silicon Vias (“TSVs”). For most of the fiscal year ended March 31, 2011, Tegal also sold systems for the etching and deposition of materials found in other devices, such as integrated circuits (“ICs”) and optoelectronic devices found in products such as smart phones, networking gear, solid-state lighting, and digital imaging. Beginning in the fiscal third quarter of 2009, following the acquisition of the DRIE product lines from Alcatel Micro Machining Systems (“AMMS”), we experienced a sharp decline in revenues related to our legacy etch and physical vapor deposition or “PVD” products, resulting from the collapse of the semiconductor capital equipment market and the global financial crisis.Management and the Board of Directors considered several alternatives for dealing with this decline in revenues, including the sale of assets which the Company could no longer support.On March 19, 2010, we and our wholly owned subsidiary, SFI, sold inventory, equipment, intellectual property and other assets related to our legacy etch and PVD products to OEM Group Inc. (“OEM Group”), a companybased in Phoenix, Arizona that specializes in “life cycle management” of legacy product lines for several semiconductor equipment companies.The sale included the product lines and associated spare parts and service business of our 900 and 6500 series plasma etch systems, along with the Endeavor™ and AMS™ PVD systems from Sputtered Films, Incorporated or “SFI”.In connection with the sale of the assets, OEM Group assumed our warranty liabilities for recently sold legacy etch and PVD systems. We retained the DRIE products which we had acquired from AMMS, along with our Compact™ cluster platform and the nano layer deposition (“NLD”) technology that we had developed over the past several years.However, the DRIE products and a small amount of associated spares and service revenue, represented our sole source of revenue.Since the DRIE markets were also seriously impacted by the downturn in the semiconductor markets and the lack of available capital for new product development globally, it was not clear that DRIE sales alone would be enough to support the Company, even with significant reductions in operating expenses.As a result, we continued to operate with a focus on DRIE and at the same time sought a strategic partner for our remaining business.We also continued to evaluate various other alternative strategies, including sale of our DRIE products, Compact™ platform and NLD technology, the transition to a new business model, or our voluntary liquidation. The SPTS Transaction On February 9, 2011, Tegal and SPP Process Technology Systems Limited, (“SPTS”) a company incorporated and registered in England and Wales, entered into an Asset Purchase Agreement (the “Purchase Agreement”) pursuant to which the Company sold to SPTS all of the shares of Tegal France, SAS, the Company’s wholly-owned subsidiary and product lines and certain equipment, intellectual property and other assets relating to the Company’s DRIE systems and certain related technology.SPTS also assumed existing customer contracts, including all installation and warranty obligations of existing customers, and other liabilities arising after the closing of the transaction (the “Assumed Liabilities”). 4 Table of Contents The transaction closed immediately after execution of the Purchase Agreement. The consideration paid by SPTS totaled approximately $2.1 million, comprised of approximately $0.5 million of Assumed Liabilities and $1.6 million in cash. The descriptions of the Purchase Agreement and the Trademark License Agreement provided above are qualified in their entirety by reference to the full text of such agreements, copies of which have been filed as Exhibits 10.1 and 10.2, respectively, to the announcement of a material and definitive agreement in the Company’s 8-K filed report on February 15, 2011 and are incorporated herein by reference. Discontinued Operations As a result of the sale of the Company’s DRIE assets, and in accordance with generally accepted accounting principles, the DRIE business operations related to the designing, manufacturing, marketing and servicing of systems and parts within the semiconductor industry has been reclassified to discontinued operations in our Consolidated Balance Sheets, Consolidated Statements of Operations and our Consolidated Statements of Cash Flows.Amounts for the prior periods have been reclassified to conform to this presentation.The exit from the DRIE operation was essentially completed by the end of the fourth quarter of our 2011 fiscal year.(See Note 5. Discontinued Operations). The assets and liabilities of discontinued operations are presented separately under the captions “Assets of discontinued operations” and “Liabilities of discontinued operations,” respectively, in the accompanying condensed consolidated balance sheets at March 31, 2012 and 2011, respectively, and consist of the following: March 31, Assets of Discontinued Operations: Accounts and other receivables, net of allowances for sales returns and doubtful accounts of $0 and $71 at March 31, 2012 and 2011, respectively $ $ Notes receivable Prepaid expenses and other current assets 8 10 Total assets of discontinued operations $ $ Liabilities of Discontinued Operations: Accounts payable $ - $ Deferred revenue Accrued expenses and other current liabilities Total liabilities of discontinued operations $ $ In the fiscal year ended March 31, 2012, the Company recognized deferred revenue of $130, offset by related commission expense, as well as income of $89 from the finalization of the sale of the DRIE assets which occurred in the fourth quarter of the prior fiscal year.In the same period, the Company received $440 from OEM in installment payments related to the sale of legacy assets, and recognized $64 in foreign currency transactions.Total revenue from discontinued operations was $0 and $6,629 for the years ended March 31, 2012 and 2011, respectively.The total (income)/loss from discontinued operations, including income tax expense (benefit), was ($3,114) and $1,421, for the same years, respectively, and included the reclassification of operating expenses related to the manufacture, design, marketing and servicing of the DRIE operations including foreign exchange adjustments and income tax expense (benefit).The gain in fiscal year 2012 results primarily from the sale of the NLD patents. In fiscal year 2012, the Company recognized $3,750 from the sale of the nanolayer deposition, or “NLD” patents.As these assets were internally developed, there was a corresponding zero book value.The NLD revenue is recognized in discontinued operations, along with the related costs of $871, which includes $772 in commission expense.During the fiscal year ended March 31, 2012, the Company, as part of the proposed sale of its intellectual property portfolio for NLD, awarded three of the four offered lots to multiple semiconductor equipment manufacturers.The Company finalized the sale transaction of the first lot on December 23, 2011 and finalized the sale of the second lot on January 13, 2012.While the third lot has been awarded, the Company has not yet finalized that transaction.Sales of NLD patents in future periods will also be recognized in discontinued operations, as well all related expenses to finalize the sales.NLD is a process technology that bridges the gap between high throughput, non-conformal chemical vapor deposition (“CVD”) and highly conformal, low throughput atomic layer deposition (“ALD”).The portfolio included over 35 US and international patents in the areas of pulsed-CVD, plasma-enhanced ALD, and NLD.The Company has sold all but nine of those patents to third parties as of March 31, 2012. 5 Table of Contents Investments The Sequel Power Transaction On January 14, 2011,Tegal, se2quel Partners LLC, a California limited liability company and Sequel Power LLC, a newly formed Delaware limited liability company (“Sequel Power”), entered into a Formation and Contribution Agreement (the “Contribution Agreement”).Sequel Power is focused on the promotion of solar power plant development projects worldwide, the development of self-sustaining businesses from such projects, including but not limited to activities relating to and supporting, developing, building and operating solar photovoltaic fabrication facilities and solar farms, and the consideration of other non-photovoltaic renewable energy projects.se2quel Partners is owned by Ferdinand Seemann, who previously served as an independent member of the Company’s Board of Directors.Pursuant to the Contribution Agreement, Tegal contributed $2 million in cash to Sequel Power in exchange for an approximate 25% ownership interest in Sequel Power.In addition, Tegal issued warrants (the “Warrants”) to se2quel Partners and se2quel Management GmbH, a German limited liability company, to purchase an aggregate of 185,777 shares of the Company’s common stock at an exercise price of $3.15 per share.The Warrants are exercisable for a period of four years.On March 31, 2012, Sequel Power irrevocably assigned and transferred unto the Company for cancelation a portion of the Warrants representing the right to purchase 48,310 shares of the Company’s common stock.In exchange, the Company agreed to waive receivables related to certain fees earned under its Services Agreement with Sequel Partners. The descriptions of the Contribution Agreement and the Warrants are qualified in their entirety by reference to the full text of such documents, copies of which are filed as exhibits to the Form 8-K report filed January 21, 2011. The Company accounts for this transaction as an equity method investment and reviews the investment for impairment whenever events or changes in circumstances indicate that an other than temporary decline in value has occurred. In the fiscal year ended March 31, 2012, we concluded that the market value of our investment in Sequel Power was much less than our carrying value in the current economic environment. The original value of Sequel Power’s solar development model was $1,730. It was determined at the time of the investment that the asset would have a life of ten years, which was management’s best estimate of the length of time it would take to build a solar project.The value on the balance sheet of Sequel Power at fiscal year end March 31, 2012, prior to the impairment was approximately $1,377 which represented the unamortized value of Sequel Power’s solar development model.We now believe the intangible asset has a value of zero.This valuation is based upon the fact that the business model of Sequel Power is under review by Sequel Power’s management.Sequel Power’s management is researching other possibilities for the direction of the company and may or may not use its proprietary solar development model in the future.Additionally, there is uncertainty that Sequel Power will be able to continue as a going concern and the survivability of Sequel Power is at risk.The undiscounted expected future cash flows are less than the pre-impairment carrying value of the assets, and an impairment loss was recognized based on the excess of the carrying amount over the fair value of the assets. In fact, their current cash runway gives them less than six months to survive. The Nano Vibronix Transaction On November 22, 2011, the Company completed a $300 strategic investment in Nano Vibronix, Inc., a private company that develops medical devices and products that implement its proprietary therapeutic ultrasound technology.Nano Vibronix is focused on creating products utilizing its proprietary low-intensity surface acoustic wave (“SAW”) technology. The company's unique, patented approach enables the transmission of low-frequency, low-intensity ultrasound waves through a variety of soft, flexible materials, including skin and tissue, enabling low-cost, breakthrough devices targeted at large, high-growth markets.A copy of the Company’s press release was filed as an exhibit to the Company’s Form 8-K filed on November 29, 2011 and is incorporated herein by reference. The Company’s investment in Nano Vibronix is in the form of a convertible promissory note that bears interest at a rate of 10% per year compounded annually and matures on November 15, 2014.Principal and accrued interest under the note automatically convert into shares of Series B-1 Participating Convertible Preferred Stock of Nano Vibronix upon the earlier to occur of (i) a $3 million (or larger) equity financing by Nano Vibronix or (ii) a sale of Nano Vibronix.In addition, the Company may convert principal and accrued interest under the note into shares of Nano Vibronix Series B-1 Participating Convertible Preferred Stock at its election at any time.In either case, the conversion price is $0.284 per share. Business Strategy In the recent past, our business objective has been to utilize the technologies that we have developed internally or acquired externally in order to increase our market share in process equipment for MEMS and power device fabrication, advanced 3-D packaging, and certain areas of semiconductor manufacturing.In September 2008, we acquired the products lines of AMMS and the related intellectual property of Alcatel, in order to pursue more fully the smaller, but higher-growth markets of MEMS and 3-D packaging.Our acquisition of these products served two purposes: (i) to increase revenue, and (ii) to enable us to focus our various technologies on specific applications that served the common markets of MEMS and 3-D device manufacturing and packaging. 6 Table of Contents Beginning in December 2008, sales for our legacy etch and PVD systems fell dramatically as the global financial crisis impacted semiconductor manufacturing.According to Semiconductor Materials and Equipment International, total worldwide semiconductor capital equipment sales for calendar year 2009, in total, were only US$15.9B, a decrease of 46.1% over calendar year 2008 capital equipment sales (US$29.5B), which were, in turn, 31% lower than worldwide capital equipment sales in calendar year 2007 (US$42.8B). As a result of such poor business conditions for semiconductor capital equipment, there have been a significant number of consolidations and bankruptcies among semiconductor capital equipment suppliers. In order to mitigate the effects of the downturn in semiconductor capital equipment spending, we took several actions, including (i) reducing the headcount to approximately 46 from 78 during fiscal 2010; (ii) instituting a 5% salary reduction and a forced one week furlough per quarter; and (iii) eliminating all discretionary spending on internal development projects, which significantly slowed new product development.In fiscal 2011, we took additional staff reductions to focus strictly on our DRIE business.When the decision was made to sell the DRIE assets, our last staff reductions decreased headcount to three full-time employees. In a series of meetings in late May and early June 2009, our Board of Directors reviewed several basic strategic options presented by management.The Board decided at that time that we should retain an advisor to consider “strategic alternatives” for the Company, and to investigate opportunities for the sale of the Company or its assets.We retained Cowen & Co. for this purpose and received periodic briefings on those efforts during 2009 and 2010.In December 2009, having received no bona fide offers for Tegal as a going concern, the Board and management agreed to continue operations and to offer selected asset groups to potential buyers. On March 19, 2010, we completed the sale of the legacy Etch and PVD assets to OEM Group, Inc., as described above.In connection with the agreement, OEM Group hired 11 Tegal employees. Going into fiscal 2011, we continued operations of the Company with the DRIE product lines acquired from AMMS as our main business. Due to limited resources, we discontinued our development efforts in NLD at the end of fiscal 2010, and began offering these assets for sale to third-parties.In connection with our DRIE operations, we continued to operate our Tegal France subsidiary, which was engaged in several joint development projects which were partially supported by customers and the government of France.Tegal France was also the center for the majority of our product and process development efforts and engineering activities related to the improvement of our DRIE product lines.At the same time, we began the process of closing and/or liquidating all of our other wholly-owned subsidiary companies, including SFI and Tegal GmbH, along with branches in Taiwan, Korea and Italy.The subsidiaries are now included in discontinued operations. The sale of DRIE systems and the small amount of associated spares and service revenue represented the sole source of the Company’s revenue in fiscal 2011.For fiscal 2010, DRIE sales represented approximately 47% of our total revenues.Since the DRIE markets were seriously impacted by the downturn in the semiconductor markets and the lack of available capital for new product development globally, DRIE sales alone were not enough to continue supporting the Company, even with significant reductions in our operating expenses resulting from the sale of the legacy etch and PVD business, as well as the implementation of further cost containment measures.Accordingly, while we focused our efforts on the operation of the DRIE business in the first half of fiscal 2011, we continued to seek and evaluate strategic alternatives, which included a continued operation of the Company as a stand-alone business with a different business plan, a merger with or into another company, a sale of all or substantially all of our remaining assets, and the liquidation or dissolution of the Company, including through a voluntary dissolution or a bankruptcy proceeding. On January 14, 2011, the Company, se2quel Partners and Sequel Power entered into a Formation and Contribution Agreement. The Company contributed $2 million in cash to Sequel Power in exchange for an approximate 25% ownership interest in Sequel Power.Sequel Power is focused on the promotion of solar power plant development projects worldwide, the development of self-sustaining businesses from such projects, including but not limited to activities relating to and supporting, developing, building and operating solar photovoltaic fabrication facilities and solar farms, and the consideration of other non-photovoltaic renewable energy projects.The project services provided to Sequel Power represented the Company’s sole source of revenue for all of fiscal 2012. Following our investment in Sequel Power, and as a result of our continuing efforts to reduce our operating losses, on February 9, 2011, the Company and SPTS entered into an Asset Purchase Agreement.That agreement included the sale of all of the shares of Tegal France, SAS, the Company’s wholly-owned subsidiary and product lines and certain equipment, intellectual property and other assets relating to the DRIE Etch plasma etch systems and certain related technology.As a result of these various asset sales and additional lay-offs and attrition that took place during the period 2008 until 2011, our headcount was reduced to 3 as of March 31, 2011. 7 Table of Contents For the past several years Tegal has been in a process of consolidation and transition, driven by the financial crisis and downturn in the semiconductor and MEMS producing sectors, and worsened by our relatively weak strategic and financial position in those sectors.Our main objective has been to preserve as much value for stockholders as possible as we transitioned to a business model that avoided the high fixed costs of capital equipment and retained our capabilities to attract and exploit emerging technologies related to the semiconductor and MEMS sectors.We successfully sold the majority of our operating assets to companies that are much better positioned to benefit from those technologies and we have invested in one opportunity in a high-growth sector related to semiconductors (photo voltaic (PV) based solar) and a second opportunity in the medical device sector.The Sequel Power model for large scale PV-based solar projects is unique in the industry and has won significant acclaim from governments, industrial companies and industry advocates for its innovation and prospect for success.We intend to engage in supporting the activities of Sequel Power through our direct efforts and through related operations and investments that we may make in the future, should favorable circumstances promote that investment.In addition, Tegal is actively evaluating opportunities for partnerships with other diversified technology-based companies in order to exploit our shared experience and to enhance our value as a public company.However, we cannot assure you that we will be successful in pursuing any of these strategic alternatives. Products and Services Tegal earns project service revenues as a result of its contribution agreement with Sequel Power.Sequel Power is focused on the promotion of solar power plant development projects worldwide, the development of self-sustaining businesses from such projects, including but not limited to activities relating to and supporting, developing, building and operating solar photovoltaic fabrication facilities and solar farms, and the consideration of other non-photovoltaic renewable energy projects. Customers The composition of our top five customers has changed from year to year.Prior to 2012, when the Company was actively engaged in capital equipment manufacture and sales, the net system sales to our top five customers in fiscal 2011 accounted for 94.4% of our total net systems sales.A leading precision timing device manufacturer, IMS Fraunhofer, Ulsan National Institute of Science and Technology, ST Microelectronics SA and the Uppsala University accounted for 25.5%, 19.45%, 17.85%, 16.1% and 15.5%, respectively, of our total revenue in fiscal 2011.Other than these customers, no single customer represented more than 10% of our total revenue in fiscal 2011.With the sale of the DRIE etch product line and our exit from our historical core operations, the full amount of balances in Accounts Receivable for the period ended March 31, 2011 is captured in Discontinued Operations in our Balance Sheets.For the fiscal year ended March 31, 2012, Sequel Power accounted for 100% of total revenue, which is included in continuing operations. Marketing, Sales and Service With the sale of the DRIE etch product line and our exit from our historical core operations, we do not anticipate having marketing, sales or service operations for the foreseeable future. Research and Development We currently do not engage in any research and development (“R&D”) activities.Research and development expenses are captured in Discontinued Operations in our Statement of Operations. As of March 31, 2012, we had 1 full-time employee that had been formerly dedicated to equipment design engineering, process support and research and development. This employee is currently responsible for managing the activities related to our possible sale of the NLD intellectual property and is our key technologist involved in analyzing and evaluating various opportunities that we are reviewing that either support our investment in Sequel Power or represent merger or acquisition opportunities in other diversified technologies. Research and development expenses for fiscal 2012 and 2011 were $1,010 and $2,794, respectively.R&D expenses in our last year of actively manufacturing capital equipment, fiscal year 2011, represented 42.0% of total revenue.Such expenditures were primarily used for the development of new processes, continued enhancement and customization of existing systems, processing customer samples in our demonstration labs and providing process engineering support at customer sites.The primary cause of the decrease in research and development expenses in fiscal 2012 was due to the reduction in force and sale of the DRIE assets which included the transfer of the Tegal France research and development center as a result of our exit from our historical core operations. Competition The solar energy market is at a relatively early stage of development, and the extent to which solar modules will be widely adopted is uncertain. If PV technology proves unsuitable for widespread adoption at economically attractive rates of return or if demand for solar modules fails to develop sufficiently or takes longer to develop than we anticipate, Sequel Power may be unable to grow its business or generate sufficient net sales to sustain profitability. In addition, demand for solar modules in our targeted markets — including the United States, Latin America and the Middle East — may develop to a lesser extent than we anticipate. Many factors may affect the viability of widespread adoption of PV technology and demand for solar modules. 8 Table of Contents Intellectual Property Following the sale of the legacy Etch and PVD Products to OEM Group on March 19, 2010, and the sale of the DRIE assets to SPTS on February 9, 2011, and the sale of most of the remaining patents to an undisclosed party, we now own or hold an exclusive license to approximately 9 U.S. patents, all related to our thin film deposition and IC manufacturing technologies.We no longer hold any corresponding foreign patents. Of the above-referenced patents held as of March 31, 2012, one expires as early as 2020.Other patents expire as late as 2023 with the average expiration occurring in approximately 2022. We believe that the duration of such patents generally exceeds the life cycles of the technologies disclosed and claimed therein.We have sold most of our NLD intellectual property to third parties.Our remaining non-NLD patents can also have NLD applications.While the Company currently recognizes a zero value for the remaining intellectual property assets, it also believes these assets will likely realize a different rate of return for potential buyers who implement these assets into a different business structure.We believe that although the patents we have exclusively licensed or hold directly will be of value, they will not determine our future success. Employees As of March 31, 2012, we had a total of three regular employees and two part-time contract personnel. Of our regular employees, one is in research and development, and two are in executive and administrative positions. None of our remaining employees are represented by a labor union or covered by a collective bargaining agreement. Item 1A.Risk Factors We wish to caution you that there are risks and uncertainties that could affect our business. These risks and uncertainties include, but are not limited to, the risks described below and elsewhere in this report, particularly in “Forward-Looking Statements.” The following is not intended to be a complete discussion of all potential risks or uncertainties, as it is not possible to predict or identify all risk factors. Tegal Risk Factors We have a history of losses, expect to incur substantial further losses and may not achieve or maintain profitability in the future, which in turn could further materially decrease the price of our common stock. We had net losses of ($1,429) and ($3,130), for the years ended March 31, 2012 and 2011, respectively.We used cash flows from operations of ($3,108) and ($74), in these respective years. Currently our operations include only Sequel Power, LLC which was formed to pursue utility scale projects in photovoltaic (PV) based energy production and a three person headquarters staff which is administering Tegal’s activities, including the evaluation of additional business opportunities for the Company.Sequel Power is generating losses by using the capital invested by Tegal for salaries and operating expenses needed to pursue various speculative projects in the United States, Latin America and the Middle East.None of the projects that Sequel Power is pursuing may come to fruition and Sequel Power may never generate any revenues or profits.If Sequel Power consumes all of the capital provided by Tegal, Sequel Power may be required to discontinue its operations and may cease to exist, in which case, the entire investment made by Tegal will be lost.Even if Sequel Power continues in operation, any losses which it incurs will be reflected in Tegal’s financial statements and contribute to Tegal’s losses.The administration of Tegal’s non-Sequel Power activities is currently also generating losses and will continue to do so until the Company establishes additional revenue and profit generating activities.Tegal may never find or establish another revenue or profit generating activity, in which case the losses will continue.Tegal may be forced to cease all operations, declare bankruptcy or enter into a voluntary liquidation. Tegal’s stock price has been declining over the past 24 months, from $6.65 per share in the third quarter of fiscal 2010 to $3.35 per share in the third quarter of fiscal 2012.Tegal effected a 1-for-5 reverse stock split on June 15, 2011.In addition, on average there is very little trading in Tegal’s common stock and our recent announcement of our investment in Nano Vibronix this fiscal year and our investment in Sequel Power last fiscal year was not sufficient to sustain an increase in our stock price.There may be no additional announcements from Sequel Power, and even if there are, we cannot predict how Tegal’s stock price will react to Sequel Power’s announcements and results. While we are investigating other opportunities for Tegal, either through direct investment, merger or acquisition, Tegal will continue to sustain losses which may continue to materially decrease the price of our common stock. If Tegal never finds or establishes another revenue or profit generating activity, the price of Tegal’s common stock may decline to zero. 9 Table of Contents We face risks associated with acquisitions, investments and other transactions. We face risks associated with acquisitions, investments and other transactions.We are continuing to seek and evaluate strategic alternatives in other diversified technology-based markets.In the future we may engage in acquisitions of or significant investments in businesses, products, services and/or technologies in pursuit of a new business plan.Risks associated with any of these transactions include, but are not limited to: · difficulty in assimilating the operations and personnel of the acquired company; · difficulty in effectively integrating the acquired technologies or products with our current products and technologies; · difficulty in maintaining controls, procedures, and policies during the transition and integration; · disruption of our ongoing business and distraction of our management from other opportunities and challenges due to integration issues; · difficulty integrating the acquired company’s accounting, management information, and other administrative systems; · inability to retain key technical and managerial personnel of the acquired business; · inability to retain key customers, vendors, and other business partners of the acquired business; · inability to achieve the financial and strategic goals for the acquired and combined businesses; · incurring acquisition-related costs or amortization costs for acquired intangible assets that could impact our operating results; · potential impairment of our relationships with our associates, customers, partners, distributors, or third party providers of technology or products; · potential failure of the due diligence processes to identify significant issues with product quality, architecture, and development or legal and financial liabilities, among other things; · potential inability to assert that internal controls over financial reporting are effective; · potential inability to obtain, or obtain in a timely manner, approvals from governmental authorities, which could delay or prevent such acquisitions; and · potential delay in customer purchasing decisions due to uncertainty about the direction of our product offerings. Mergers and acquisitions of companies are inherently risky, and ultimately, if we do not complete the integration of acquired businesses successfully and in a timely manner, we may not realize the anticipated benefits of the acquisitions to the extent anticipated, which could adversely affect our business, financial condition, or results of operations.When we make a decision to sell assets or a business, we may encounter difficulty completing the transaction as a result of a range of possible factors such as new or changed demands from the buyer. These circumstances may cause us to incur additional time or expense or to accept less favorable terms, which may adversely affect the overall benefits of the transaction.Divestitures, acquisitions, and other transactions are inherently risky, and we cannot provide any assurance that our previous or future transactions will be successful. The inability to effectively manage the risks associated with these transactions could materially and adversely affect our business, financial condition or results of operations. Our quarterly operating results may continue to fluctuate. Our revenue and operating results have fluctuated and are likely to continue to fluctuate significantly from quarter to quarter, and we cannot assure you that we will achieve profitability in the future. Factors that could affect our quarterly operating results include: · operating results of Sequel Power; · operating results of any companies that we may acquire in the future; · adverse changes in the level of economic activity in the United States or other major economies in which we do business; 10 Table of Contents · foreign currency exchange rate fluctuations; and · expenses related to, and the financial impact of, the disposition of our assets. Our future success depends on our ability to retain our key personnel and to successfully integrate them into our management team. We are dependent on the services of our executive officers and other members of our senior management team. The loss of one or more of these key officers or any other member of our senior management team could have a material adverse effect on us. We may not be able to retain or replace these key personnel, and we may not have adequate succession plans in place. Several of our current key personnel including our executive officers are subject to employment conditions or arrangements that contain post-employment non-competition provisions. However, these arrangements permit the associates to terminate their employment with us upon little or no notice and the enforceability of the non-competition provisions is uncertain. Our stock price is volatile and could result in a material decline in the value of your investment in Tegal. We believe that factors such as announcements of developments related to our business, the progress we may or may not achieve with respect to potential strategic alternatives, fluctuations in our operating results, sales of our common stock into the marketplace, failure to meet or changes in analysts’ expectations, general conditions in the our industry or the worldwide economy, announcements of technological innovations or new products or enhancements by us or our competitors, developments in patents or other intellectual property rights, developments in our relationships with our customers and suppliers, natural disasters and outbreaks of hostilities could cause the price of our common stock to fluctuate substantially. In addition, in recent years the stock market in general, and the market for shares of small capitalization stocks in particular, have experienced extreme price fluctuations, which have often been unrelated to the operating performance of affected companies. We cannot assure you that the market price of our common stock will not experience significant fluctuations in the future, including fluctuations that are unrelated to our performance. If we fail to maintain compliance with the listing requirements of the NASDAQ Capital Market and NASDAQ delists our common stock, the market liquidity and price of our common stock will likely decline. Our common stock is currently listed on the NASDAQ Capital Market under the symbol “TGAL” (or “TGALD”).On July 8, 2010, we received a deficiency letter from the NASDAQ Capital Market stating that, based on the closing bid price of our common stock for the 30 consecutive business days preceding such date, we no longer meet the minimum $1.00 per share requirement for continued listing on the NASDAQ Capital Market under Marketplace Rule 5450(a)(1). On November 12, 2010, we received a letter from the NASDAQ Capital Market notifying us of our eligibility for a second 180 day grace period in which to regain compliance with our bid price deficiency.On January 5, 2011, we requested the additional grace period and it was granted, subject to regaining compliance by July 5, 2011.The Company regained compliance on June 15, 2011 by effecting a 1-for-5 reverse stock split. On June 15, 2011, the Company filed a Certificate of Amendment to its Certificate of Incorporation with the Secretary of State of the State of Delaware (the “Amendment”).The Amendment effected a one-for-five (1-for-5) reverse stock split of the Company’s outstanding common stock, par value $0.01 per share.The reverse stock split became effective at 5:00 pm Eastern Time on June 15, 2011.We do not know whether the reverse stock split will have the intended effect of curing our bid price deficiency. It is possible, however, that our stock may not continue to meet the NASDAQ bid price requirement, in which case we would be unable to continue to meet the listing requirements of the NASDAQ Capital Market, for that or any other reason, our stockholders will be adversely affected. Among other adverse consequences of a delisting, there will likely cease to be a trading market for our shares other than in the Pink Sheets or the OTC Bulletin Board. It could become more difficult to dispose of, or obtain accurate quotations for the price of, our common stock, and there would likely also be a reduction in our coverage by security analysts and the news media, which could cause the price of our common stock to decline further. We are subject to anti-takeover provisions in our charter and by-laws and under Delaware law that could delay or prevent an acquisition of our company, even if the acquisition would be beneficial to our stockholders. Provisions of our certificate of incorporation and by-laws, each as amended, as well as Delaware law, could make it more difficult and expensive for a third party to pursue a tender offer, change in control transaction or takeover attempt that is opposed by our Board of Directors. Stockholders who wish to participate in these transactions may not have the opportunity to do so. In addition, our Board of Directors has also adopted a shareholder rights plan, or “poison pill,” which has the effect of making it more difficult for a person to acquire control of us in a transaction not approved by our Board of Directors.If a tender offer, change in control transaction, takeover attempt or change in our Board of Directors is prevented or delayed, the market price of our common stock could decline. Even in the absence of a takeover attempt, the existence of these provisions may adversely affect the prevailing market price of our common stock if they are viewed as discouraging takeover attempts in the future. 11 Table of Contents We can issue shares of preferred stock that may adversely affect the rights of stockholders of our common stock. Our certificate of incorporation authorizes us to issue up to 5,000,000 shares of preferred stock, with designations, rights and preferences determined from time-to-time by our Board of Directors. Accordingly, our Board of Directors is empowered, without stockholder approval, to issue preferred stock with dividend, liquidation, conversion, voting or other rights superior to those of stockholders of our common stock. For example, an issuance of shares of preferred stock could: · Adversely affect the voting power of the stockholders of our common stock: · Discourage bids for our common stock at a premium and make it more difficult for a third party to acquire a majority or our common stock; · Limit or eliminate any payments that the stockholders of our common stock could expect to receive upon our liquidation; or · Otherwise adversely affect the market price of our common stock. Item 1B.Unresolved Staff Comments None. Item 2.Properties We maintain our headquarters, encompassing our executive offices and storage areas in leased facilities in Petaluma, California.We have a primary lease for office space, consisting of 2,187 square feet, which expires in August of 2012.We rent storage/workspace areas on a monthly basis.We own all of the equipment used in our facilities.Such equipment consists primarily of computer related assets. Item 3.Legal Proceedings As of March 31, 2012, we had no pending material legal proceedings.From time to time, we are involved in legal proceedings in the normal course of business and do not expect them to have a material adverse effect on our business. Item 4. Mine Safety Disclosures Not applicable. 12 Table of Contents PART II Item 5.Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is currently traded on the NASDAQ Capital Market under the symbol TGAL. The following table sets forth the range of high and low closing prices for our common stock for each quarter during the prior two fiscal years after giving effect to a 1-for-5 reverse stock split effected by the Company on June 15, 2011. High Low FISCAL YEAR 2011 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ FISCAL YEAR 2012 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The approximate number of holders on record of our common stock as of March 31, 2012 was 51. We have not paid any cash dividends since our inception and do not anticipate paying cash dividends in the foreseeable future. The following table sets forth the number and weighted-average exercise price of securities to be issued upon exercise of outstanding options and restricted stock awards, and the number of securities remaining available for future issuance under all of our equity compensation plans, at March 31, 2012: Equity Compensation Plan Information Plan Category Number of securities to be issued upon exercise of outstanding options and restricted stock awards Weighted-average exercise price of outstanding options Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column(a) (a) (b) (c) Equity compensation Plans approved by security holders: 1998 Equity Participation Plan $ 2007 Equity Participation Plan $ Directors Stock Option Plan $ - Total $ Year Ended March 31, Number of securities to be issued upon exercise of outstanding warrants Weighted-average exercise price of outstanding warrants $ $ 13 Table of Contents The shares amounts and share prices reflect a 1-for-5 reverse stock split effected by the Company on June 15, 2011. Unregistered sales of equity securities and use of proceeds None. Item 6.Selected Financial Data Year Ended March 31, (In thousands, except per share data) Consolidated Statements of Operations Data: Revenue $ $
